Citation Nr: 0407559	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  98-13 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant had active military service from September 1965 
to July 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office located 
in San Juan, Puerto Rico (RO).                

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

This case is not yet ready for appellate review.  In April 
2000, the Board remanded this case.  At that time, the Board 
requested that the appellant be given an opportunity to 
supplement the record on appeal.  Specifically, the Board 
requested that the appellant be asked about records of any 
treatment received at the VA Mental Hygiene Clinic in San 
Juan, Puerto Rico, in recent years.  

In April 2001, the RO received outpatient treatment records 
from the San Juan VA Medical Center from September 1998 to 
April 2001.  In addition, in April 2001, the appellant 
submitted a copy of a military citation that he received 
during service.  The Board further notes that in October 
2001, the RO received outpatient treatment records from the 
San Juan VAMC, from September 1997 to October 2001.  
Moreover, in July 2002, the RO received the appellant's 
personnel records.  Thus, in February 2003, the RO issued a 
Supplemental Statement of the Case (SSOC).  

After the RO issued the February 2003 SSOC, the appellant 
submitted a stressor statement in support of his claim for 
service connection for post-traumatic stress disorder (PTSD).  
In addition, in August 2003, the appellant underwent a VA 
psychiatric examination which was pertinent to his claim for 
service connection for PTSD.  However, the Board notes that 
following the receipt of the appellant's stressor statement 
and the August 2003 VA psychiatric examination report, and 
prior to the certification and transfer of the record to the 
Board, a Supplemental Statement of the Case was not issued.  
See 38 C.F.R. § 19.37 (a) (2003).  Accordingly, because the 
stressor statement and the August 2003 VA psychiatric 
examination report contain evidence pertinent to the 
appellant's claim, a remand is required for the issuance of 
an SSOC.  38 C.F.R. § 19.9 (2003).

Accordingly, this case is remanded for the following actions:  

1.  The RO must review the claims folder 
and ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA) notice and 
duty to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  The 
appellant should be specifically told of 
the information or evidence he needs to 
submit to substantiate his claim and what 
evidence VA will obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
his PTSD at any time following his period 
of military service.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant and his 
representative must then be given an 
opportunity to respond.

2.  The RO should then review and re-
adjudicate the appellant's claim in light 
of the evidence added to the record since 
the February 2003 SSOC was issued.  The 
RO should consider all of the evidence of 
record, and any additional evidence 
obtained by the RO pursuant to this 
remand.  If such action does not grant 
the benefit claimed, the RO should 
provide the appellant and his 
representative a SSOC and an appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to this Board for appellate 
review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



